Case 20-10846 Doc 933 Filed 07/14/21 Entered 07/14/21 12:06:23 Main Document Page 1 of 5

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF LOUISIANA

In re:
Case No. 20-10846

Section “A”

THE ROMAN CATHOLIC CHURCH OF )
THE ARCHDIOCESE OF NEW ORLEANS __ )
)
)

Debtor. Chapter 11

 

NOTICE OF DEBTOR’S NON-COMPLIANCE WITH FEE ORDER
On May 20, 2021, this Court signed and entered the Order Approving Second Interim
Application For Allowance And Payment Of Compensation And Reimbursement Of Expenses Of
Pachulski Stang Ziehl & Jones LLP As Co-Counsel For The Official Committee Of Unsecured
Creditors For The Period From October 1, 2020 Through March 31, 2021 [Docket No. 876] (the
“Fee Order”).! The Fee Order approved fees in the amount of $642,955.50 for services rendered
and $14,452.25 in expenses (the “Award”), and directs the Debtor to pay Pachulski Stang Ziehl &
Jones LLP (the “Firm”) the balance of the Award within ten (10) calendar days after entry of the
Fee Order. Over seven weeks have passed since entry of the Fee Order and the Firm has not
received full payment of the balance of the Award.
NOTICE IS HEREBY GIVEN to the Court that the Debtor is in non-compliance with
the Fee Order.
Dated: July 14, 2021 Respectfully submitted,
/s/Linda F. Cantor
Linda F. Cantor
James I. Stang (CA Bar No. 94435)
(Pro Hac Vice Submitted)

Linda F. Cantor (CA Bar No.153762)
(Pro Hac Vice Submitted)

 

' A copy of the fee order is appended hereto as Exhibit “A”.
2 See supporting declaration of Linda Cantor appended hereto.

DOCS_LA:338816.1 05067/002
Case 20-10846 Doc 933 Filed 07/14/21 Entered 07/14/21 12:06:23 Main Document Page 2 of 5

Pachulski Stang Zieh] & Jones LLP 10100

Santa Monica Blvd., Suite 1300

Los Angeles, CA 90067

Telephone: (310)-277-6910

Facsimile: (310)-201-0760

Email: jstang@pszjlaw.com
Icantor@pszjlaw.com

Co-Counsel to the Official Committee of Unsecured
Creditors

CERTIFICATE OF SERVICE

I hereby caused a true and correct copy of the foregoing Notice of Debtors’ Non-
Compliance With Fee Order to be served on July 14, 2021 upon all parties by electronic case
filing for those parties receiving notice via the Court’s Electronic Case Filing system, and on all
other parties requiring service under the Special Notice List as defined and required under the
Court’s May 1, 2020 Ex Parte Order Authorizing the Debtor to Limit Notice and Establishing
Notice Procedures via first-class United States mail, postage prepaid, to be sent on July 14, 2021.

/s/Linda F. Cantor
Linda F, Cantor

DOCS_LA:338816.1 05067/002
Case 20-10846 Doc 933 Filed 07/14/21 Entered 07/14/21 12:06:23 Main Document Page 30f5

EXHIBIT A
Case 20-10846 Doc 933 Filed 07/14/21 Entered 07/14/21 12:06:23 Main Document Page 4 of 5
Case 20-10846 Doc 876 Filed 05/20/21 Entered 05/20/21 12:44:43 Main Document Page 1 of 2

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF LOUISIANA

IN RE: § Case No. 20-10846
§

THE ROMAN CATHOLIC CHURCH Section “A”
OF THE ARCHDIOCESE OF NEW
ORLEANS Chapter 11

§
§
Debtor.! §
§

 

ORDER APPROVING SECOND INTERIM APPLICATION FOR
ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT
OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP AS
CO-COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
FOR THE PERIOD FROM OCTOBER 1, 2020 THROUGH MARCH 31, 2021

CAME ON for consideration the Second Interim Application for Allowance and Payment of
Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Co-Counsel
for the Official Committee of Unsecured Creditors for Allowance of Compensation and
Reimbursement of Expenses for the Period from October 1, 2020 through March 31, 2021 [Docket
No. 842] (the “Application”) filed by Pachulski Stang Zieh] & Jones (the “Firm”) for the period from
October 1, 2020 through March 31, 2021(the “Application Period”). The Court finds that the
Application was properly served pursuant to the Federal and Local Rules of Bankruptcy Procedure,
with proper notice language incorporated therein, and that no objection to the Application has been
timely filed by any party. The Court, having examined the Application, including the voluntary
reductions contained therein, and having determined on an interim basis whether the services and

expenses as outlined in the Application were actual, reasonable and necessary in representing the

 

| The last four digits of the Debtor’s federal tax identification number are $966. The Debtor’s principal place of
business is located at 7887 Walmsley Ave., New Orleans, LA 70125.
Case 20-10846 Doc 933 Filed 07/14/21 Entered 07/14/21 12:06:23 Main Document Page 5 of 5
Case 20-10846 Doc 876 Filed 05/20/21 Entered 05/20/21 12:44:43 Main Document Page 2 of 2

interests of the Committee, finds that just cause exists for entry of the following order.

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT:

1. The Application is APPROVED in its entirety. The Firm is allowed and awarded,
on an interim basis, fees for services rendered and expenses incurred in the amount of $657,407.75
for the Application Period as an administrative expense claim under Bankruptcy Code § 503

against the estate of the Debtor (the “Award”). This Award consists of $642,955.50 in fees for

 

services rendered and $14,452.25 in expenses incurred by the Firm during the Application Period.

2. The Debtor is further authorized, and directed, to pay the balance of the Award to the
Firm on an interim basis as an administrative expense claim under Bankruptcy Code § 503 against the
estates of the Debtor, within ten (10) calendar days after the entry of this Order.

3. The Movant shall serve this order on the required parties who will not receive notice
through the ECF system pursuant to the FRBP and the LBR’s and file a certificate of service to that
effect within three days.

New Orleans, Louisiana, May 20, 2021.
MEREDITH S. GRABILL
UNITED STATES BANKRUPTCY JUDGE
